Cl ARK, C. J.
The prisoner appeals from a verdict of murder in tbe first degree. The deceased, Carl Preddy, was overseer in the White Oak Cotton Mills near Greensboro. The prisoner had charge of the north end of the spinning room. It appears in testimony thatGhe prisoner kept company with one of the girls working in his end of the spinning room and that for some reason' the deceased, as the overseer, transferred her to the other end of the room, against the protest of the prisoner, where the witness R. 0. Moreland was in charge, who testifies that he saw the prisoner on Sunday morning before the homicide, who told him that he was “going to whip Preddy or he is going to whip me.” dust then Preddy was passing in an automobile and stopped at the drug store, whereupon the prisoner and another got into the automobile. In about fifteen minutes Johnson came back and stated that he “saw the gentleman and told him he could mark it down *922be would get bim.” Tbis witness further stated that the deceased sent for bim, and in consequence of a conversation be bad with bim, be saw the prisoner that evening and told bim that Preddy bad sent bim bis time, which was another way of saying that be was discharged. Thereupon the prisoner jerked out bis pistol and said, “I will see bim before 8 o’clock.” The witness said to the prisoner*, “Sit on the bed and let me'talk to you a little bit”; that Preddy bad told bim to tell the prisoner be “did not have a thing against bim; be would do anything be could for him and would help bim get a job anywhere be could.” The prisoner cursed and went out of the door. The next time the witness saw the prisoner was fifteen minutes past 32 the next day, during the noon rest. He was in the White Oak Mills with the deceased; no one else present but himself and Preddy, who was reading the morning paper. The witness was sitting on the table and Preddy on the stool right up against the wall at the end of the table. The witness looked up over the paper be was reading and saw Johnson within about 15 feet; be turned bis bead and said to Preddy, “Carl, there be comes,” and when be turned back to look at Johnson be bad bis pistol out of pocket in bis right band, shooting as fast as be could.. He grabbed bim around the neck and slung bim off. Preddy dropped bis paper in front of the stool, stepped off the stool, and went walking off like be was in a big burry. He walked about 20 steps and lay down. Johnson cursed the witness and said, “Turn me loose or I will shoot you.” Thereupon be turned bim loose and be started walking out with bis pistol in bis band, and said, “I am going out and give myself up.” The witness went down the alley where Preddy lay, and he looked as if almost dead. Johnson went out the same way be came in. He fired three shots— two of them before the witness grabbed bim and one shot after that. Tbis last shot went through the window above where Preddy was sitting. The prisoner spoke no word to Preddy and Preddy did not move. He bad bis foot on the stool and bad the paper held up in front of bim. The paper did not fall out of bis band till after be was shot. He was reading the paper when the first shot was fired. The prisoner was within 10 or 12 feet before the witness saw or beard bim. He says that the prisoner knew that Preddy and be stayed at that place every day during the noon hour. There were other witnesses who saw the prisoner enter the building and pass through the adjoining room with bis right band in bis pocket and beard the pistol shots.
The witness Swink testified to the prisoner getting in the automobile with Preddy the day before, as testified to by Moreland, and that when be left, after some conversation with the deceased, be said to the deceased : “I will see you again.” There was evidence that the prisoner borrowed the pistol from the witness Mitchell about noon on the day *923before, and that on that afternoon the prisoner showed the witness Flintom a pistol like the one with which the killing was done and a pair of knucks; and that in conversation he said that Freddy had moved the girl to the other end of the room out of spite, and threatened that if Freddy should discharge him he would “fix him,” showing him the knucks and pistol. At that time he had not been dischargéd. The witness advised the prisoner to talk the matter over with Miss Clowérs and that she would not give him any had advice. The same witness says that next morning he saw the prisoner, who then mentioned having lost his job, and said that he would ask the deceased for his job back, and if he did not give it to him'he would “fix him,” and the prisoner further said the witness might tell the deputy sheriff he “need not look for him, for he would come back and give himself up.” The prisoner also asked the witness to write a letter to his brother and to-tell him he had “lost his job and was in trouble and to get some money from his father and come up there that night.” A few minutes after this the witness heard that Freddy had been killed. Another witness,'Hilton, testified to a similar conversation about the same time, in which the prisoner made threats against the deceased, and that when the prisoner went out he went towards the mill, and in about five minutes he heard that Freddy was killed.
The two deputy sheriffs, Hobbs and Clark, testified that they arrested the prisoner half a mile from the mill; that he had the pistol in his hand, with three empty cylinders, and they also took from him some knucks and a bottle of whiskey.
Dr. J. W. Meadows testified that he saw Freddy at his office in the mills and found two.bullet wounds, one in the right thigh and the-other in the abdomen, and the latter caused his death.
The first exception is because the witness Flintom was allowed to testify that at the prisoner’s dictation he wrote his brother that he “had lost his job and was in trouble; to see his father and get some money and come up there that night.” This was competent in corroboration of the other evidence of intent, premeditation, and preparation. 6 Enc. Ev., 632; 21 Cyc., 923, 925, 930. Fremeditation and deliberation may be shown by circumstances. S. v. Roberson, 150 N. C., 840; 1 Wigmore Ev., secs. 103, 300. This testimony was proper for the consideration of the jury on the question of deliberation and premeditation .in connection with the statements and threats by the prisoner on the afternoon and evening of the day before, and on this same Monday morning, as strongly tending to show continuity of design and purpose to kill the deceased.
The second exception is because the judge refused to charge the jury, as requested, that if they should “find from the evidence that the pris*924oner, after tbe shooting and bis arrest, when be was told by tbe officer Clark tbat Preddy was dead, tbe prisoner said, ‘He is not dead; you are trying to scare me/ tbat sucb expression on bis part should raise a reasonable doubt in tbe minds of tbe jury as to whether tbe prisoner at tbe time be fired tbe shot which killed Preddy bad the malicious, premeditated intent to kill; and they should not find him guilty of murder in tbe first degree.” This would have been an expression upon tbe facts, and is prohibited by Revisal, 535; S. v. Davis, 136 N. C., 568; S. v. Dancy, 78 N. C., 437.
Exception 3 is for tbe refusal of tbe court to charge tbe jury tbat upon certain stated aspects of tbe case tbe jury could not find tbe prisoner guilty of murder in tbe first degree; and Exception 8 was because tbe court refused to charge, “Under all tbe evidence in this case tbe jury should not return a verdict of murder in the first degree.” Tbe use of a deadly weapon when tbe slaying is proven or admitted, as in this case, raises tbe presumption of malice and of murder in tbe second degree. But when there is evidence, as in this case, tending to show preparation, it is for tbe jury to determine where tbe act was committed with deliberation and premeditation; and if tbe accused previously procured a weapon for tbe purpose of using it, and does use it, tbe offense is ordinarily murder. S. v. Miller, 112 N. C., 885; S. v. Hensley, 94 N. C., 1021; S. v. Gooch, ib , 1014.
The deceased was not armed, but there is evidence tbat there was taken from bis pocket, undrawn, after bis death, a blackjack. Tbe court charged fully as to murder in tbe second degree and self-defense, based upon tbe defendant’s own testimony tbat be fired because be feared the deceased would use tbe blackjack, and had reached bis band toward bis pocket, evidence which was contradicted by Moi*ehead. Tbe court also charged tbat if tbe prisoner, without any previous intention to use bis weapon, burst into a sudden excess of rage on seeing tbe deceased, and slew him without premeditation, be would not be guilty of murder in tbe first degree. Tbe jury did not take the' prisoner’s version of tbe homicide.
In the Miller case, supra, tbe Court held tbat when tbe prisoner went into tbe fight with no weapon but bis pocket-knife, this alone was not evidence of tbe premeditated purpose to kill; but it has been held tbat premeditation and deliberation may be inferred from preparation and threats. S. v. Booker, 123 N. C., 713; S. v. Hunt, 134 N. C., 684.
Exceptions 4, 5, 6, and 7 were from tbe refusal of tbe court to give certain prayers for instruction which omitted consideration of tbe circumstances showing tbat tbe prisoner bad prepared himself with a deadly weapon and bad made threats tending to show tbat be expected a difficulty, and went to see Preddy ready for it. In Ruffin v. R. R., *925142 N. C., 120, the Court said: “This form of instruction, unless all the material elements of the case be included, is objectionable because it excludes from the jury the duty of drawing such reasonable inference as the testimony would justify.”
Exceptions 9 and 10 are to those parts of the charge which stated the contentions of the parties. If there had been any mistake or error in this respect it was the duty of counsel to have called attention to the matter then and there. S. v. Cameron, 166 N. C., 384; S. v. Blackwell, 162 N. C., 672; Jeffress v. R. R., 158 N. C., 215; S. v. Cox, 153 N. C., 638.
We have carefully considered the argument of the learned counsel for the prisoner, but we find no error of which the prisoner can complain. The evidence, if believed, showed malice, premeditation, deliberation, the procuring of a weapon, and theats to kill for a grievance, either fancied or real; it does not matter which. The jury believed the evidence, and in the conduct of the trial by the court we find
No error.